Citation Nr: 0407682	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-30 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetic 
retinopathy.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, that denied the benefits sought on 
appeal.  The veteran, who had active service from July 1965 
to February 1973, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses that on the VA 
Form 9 (Appeal to Board of Veterans' Appeals) dated in 
October 2003, the veteran requested a hearing at the local VA 
office before the BVA.  He subsequently modified that request 
and requested a BVA videoconference hearing.  That hearing 
was scheduled, but prior to the hearing the veteran requested 
that his hearing be rescheduled and that he be afforded a 
hearing "with a local hearing officer."  The failure to 
afford the veteran a hearing would amount to a denial of due 
process and the possibility that any decision entered by the 
Board could be vacated.  38 C.F.R. § 20.904(a)(3) (2003).

Therefore, in order to afford the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion further development of the 
case is necessary.  The case is being returned to the RO via 
the Appeals Management Center in Washington, D.C., and the VA 
will notify the veteran when further action is required on 
his part.  Accordingly, this case is REMANDED for the 
following action:

The veteran should be afforded a hearing 
before the Decision Review Officer at the 
RO at the earliest opportunity.  
Following the hearing, the RO should 
inquire of the veteran whether he still 
desires a hearing before the BVA, and if 
so, the type of hearing desired.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favor or unfavorable, at this time.  The veteran is free to 
submit any additional evidence and/or argument he desires to 
have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




